Exhibit 10.1

FORM OF CONFIDENTIALITY, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT

In consideration of and as a condition of my employment by S1 Corporation, a
Delaware corporation (the “Company”, which term shall also include any
subsidiaries and divisions of S1 Corporation), I hereby agree with the Company
as follows:

 

  1. Nondisclosure and Use of Proprietary Information.

(a) I will not at any time, whether during or after the termination of my
employment, reveal to any person or entity any of the trade secrets or
proprietary or confidential information of the Company, or of any third party
which the Company is under an obligation to keep confidential, including, but
not limited to, information respecting inventions, products, product plans,
designs, formulae, drawings, sketches, marketing and other plans, methods,
know-how, techniques, technology, systems, characters, processes, strategies,
works of authorship, customer lists, user lists, vendor lists, content provider
lists, supplier lists, pricing information, projects, notes, memoranda, reports,
lists, records, specifications, computer programs (including object code and
source code), computer software and data base technologies, systems, structures
and architectures (and related processes, algorithms, compositions,
improvements, methods, concepts, ideas, designs and information), data,
documentation, budgets, plans, projections, forecasts, financial information and
proposals in whatever form, tangible or intangible or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of the dealings or affairs of the Company (collectively,
“Proprietary Information”)), except as may be required in the course of
performing my duties as an employee of the Company, and I shall keep secret all
matters entrusted to me and shall not use or attempt to use any such information
in any manner except as may be required in the course of performing my duties as
an employee of the Company.

(b) As used herein, the term “Intellectual Property Rights” shall mean all
industrial and intellectual property rights, including, without limitation,
patents, patent applications, patent rights, trademarks, trademark applications,
trade names, service marks, service mark applications, copyrights, copyright
applications or registrations, trade secrets, and trade dress.

(c) The restrictions in Section 1(a) above shall not apply to: (i) information
that at the time of disclosure is in the public domain through no fault of mine;
(ii) information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Company; or
(iv) information that may be required by law or an order of any court, agency or
proceeding to be disclosed.

(d) During my employment I shall not take, use or permit to be used any
Proprietary Information otherwise than for the benefit of the Company. I shall
not, after the termination of my employment, use or permit to be used any
Proprietary Information, it being agreed that all Proprietary Information shall
be and remain the sole and exclusive property of the Company and that
immediately upon the termination of my employment, I shall deliver all copies of
Proprietary Information to the Company at its main office.



--------------------------------------------------------------------------------

(e) While I am employed at the Company, I will not disclose to the Company, use,
or induce the Company to use, any confidential, proprietary or trade secret
information of others.

(f) I will not enter into any agreement that conflicts with the terms of this
Agreement.

 

  2. Assignment of Developments.

(a) If at any time or times during my employment by the Company I shall (either
alone or with others) make, conceive, invent, discover or reduce to practice or
author any Proprietary Information whatsoever or otherwise obtain any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(i) relates to the business of the Company or any customer of or supplier to the
Company or any of the products or services being developed, manufactured, sold
or provided by the Company or which may be used in relation therewith,
(ii) results from tasks assigned me by the Company or (iii) results from the use
of premises or personal property (whether tangible or intangible) owned, leased
or contracted for by the Company, such Developments and the benefits thereof
shall immediately become the sole and absolute property of the Company and its
assigns, and I shall promptly disclose to the Company (or any persons designated
by it) each such Development and hereby assign any rights, including
Intellectual Property Rights, I may have or acquire in the Developments and
benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company.

(b) I will, during my employment and at any time thereafter, at the request and
cost of the Company, sign, execute, make and do all such deeds, documents; acts
and things as the Company and its duly authorized agents may reasonably require:

 

  (i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world for any Developments that I make,
conceive, invent, discover, reduce to practice or author during the term of my
employment by the Company, and when so obtained or vested to renew and restore
the same;

 

  (ii) to defend any actions or opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection; and

 

  (iii) to bring any action to enforce any rights in any Developments.



--------------------------------------------------------------------------------

(c) In the event the Company is unable, after reasonable effort, to secure my
signature on any patent application, copyright application or other analogous
document or instrument relating to a Development described in Section 2(b)
above, whether because of my physical or mental incapacity or for any other
reason whatsoever, I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as my agent and attorney-in-fact, to act
for and in my behalf and stead to execute and file any such application or other
document or instrument and to do all other lawfully permitted acts to further
the prosecution and issuance of any such letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by me.

 

  3. Non-Solicitation.

(a) While I am employed at the Company and for a period of 24 months after
termination of my employment for any reason (whether voluntary or involuntary),
I will not, directly or indirectly, solicit, recruit or hire any employee of the
Company to work for a third party other than the Company or otherwise solicit,
entice or induce any employee to materially breach any agreement between such
employee and the Company of which I have knowledge.

(b) While I am employed by the Company and for a period of 24 months after
termination of my employment for any reason (whether voluntary or involuntary)
other than because of non-renewal of my employment agreement by the Company, I
will not, directly or indirectly, solicit, entice or induce any Customer (as
defined below) of the Company to (i) become a Customer of any other person or
entity engaged in any material respect in any business activity that competes
with any material business activity conducted by the Company at any time during
the period of my employment with the Company, or any business activity planned
by the Company at any time during the period of my employment with the Company
that the Company reasonably believes will be a material business activity in the
future (other than such a planned activity that has been abandoned by the
Company) or (ii) cease doing business with the Company, and I will not assist
any person or entity in taking any action described in the foregoing clauses
(i) and (ii). For purposes of this paragraph (c), a “Customer” of the Company
means any person, corporation, partnership, trust, division, business unit,
department or agency which, at the time of determination or within one year
prior thereto, shall be or shall have been a material customer, distributor or
agent of the Company or shall be or shall have been contacted by the Company for
the purpose of soliciting it to become a material customer, distributor or agent
of the Company.

 

  4. Representations and Warranties.

I hereby represent and warrant to the Company as follows:

(a) I have returned all property and confidential, proprietary or trade secret
information belonging to all prior employers and clients, if any, to the extent
that such property and confidential, proprietary or trade secret information was
required to be returned, and in any event, have not exposed or brought to the
Company any such information, and no such information has been or will be used
in connection with rendering any of the services hereunder.



--------------------------------------------------------------------------------

(b) The performance of the terms of this Agreement will not breach or conflict
with any agreement to which I am a party.

(c) Except as I have disclosed in writing to the Company, I am not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of my employment with the Company or to refrain from competing,
directly or indirectly, with the business or such employer or any other party.

 

  5. Equitable Relief.

I agree that any breach of this Agreement by me will cause irreparable damage to
the Company and that in the event of such breach the Company shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of my obligations
hereunder. Nothing herein contained shall be construed as prohibiting the
Company from pursuing any other remedy available for such breach or threatened
breach. The prevailing party in any litigation arising under this Agreement
shall be entitled to recover his or its attorneys’ fees and expenses in addition
to all other available remedies.

 

  6. No Right to Continued Employment.

I understand that this Agreement does not create an obligation on the Company or
any other person or entity to continue my employment or to exploit any
Developments.

 

  7. Waivers.

Any waiver by the Company of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

  8. Acknowledgment; Severability.

I hereby acknowledge that the type and periods of restriction imposed in the
provisions of this Agreement are fair and reasonable and are reasonably required
for the protection of the Company’s proprietary information and the goodwill
associated with the business of the Company. I hereby further acknowledge that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated to be invalid or unenforceable, such provision
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made. In addition, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be the extent
compatible with the applicable law, as it shall then appear. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------

  9. Survival of Obligations.

My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.

 

  10. Assignment.

The Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns.

 

  11. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Georgia applicable to contracts made and to be performed wholly
therein (without regard to principles of conflicts of laws).

IN WITNESS WHEREOF, the undersigned has executed this Confidentiality,
Non-Disclosure and Non-Solicitation Agreement as of the      day of
                ,         .

 

   

 

    Signature     Name:  

 

   

 

   

 

    Address Agreed to and Accepted:     S1 CORPORATION     By:  

 

   